DETAILED ACTION
This Office Action is in response to RCE filed November 30, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 21, 22, 25, 28 and 29 are rejected under 35 U.S.C. 103 as obvious over Yamazaki (US 2013/0285046) in view of Kato et al. (US 8,432,187)
In the below prior art rejections, the limitation “insulating layer” such as “a fourth insulating layer” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because (a) Applicant does not specifically claim what each of the first through fifth insulating layers looks like, how they are formed, and whether each insulating layer consists of a single material composition, and (b) Applicant claims that the source electrode comprises first and second electrodes, and therefore, each insulting layer may also comprise a plurality of insulating sublayers.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 1, Yamazaki (US ‘046) discloses a transistor (upper level transistor in Fig. 6) comprising a gate electrode (491), a source electrode (405a or 405b), and a drain electrode (405b or 405a), a first insulating layer (434), a second insulating layer (435), a third insulating layer (437), a fourth insulating layer (composite layer of 410a, 410b and lower portion of insulating film 407, which is in contact with top surfaces of 410a and 410b, that does not cover gate electrode layers 401a and 401b), because as discussed above, the limitation “a fourth insulating layer” is directed to a product by process limitation, and a fifth insulating layer (402), and a first oxide semiconductor layer (403a) and a second oxide semiconductor layer (403b), wherein, in a cross-sectional view in a channel length direction of the transistor, the first insulating layer is over and overlapping with the gate electrode, the second insulating layer is over (a portion of) and overlapping with the first insulating layer (434), because the second insulating layer 435 is disposed over the horizontal bottom portion and the slanted sidewall portions of the first insulating layer 434, the third insulating layer is over and overlapping with the second insulating layer (435), the first oxide lower portion of insulating film 407, which is in contact with top surfaces of 410a and 410b, that does not cover gate electrode layers 401a and 401b) comprises a region over and overlapping the second oxide semiconductor layer (403b), the fifth insulating layer (402) is over (a portion of) the fourth insulating layer and in contact with the second oxide semiconductor layer, and the second insulating layer (435) and the fourth insulating layer are in contact with each other, because the second insulating layer 435 and the currently designated fourth insulating layer, which is the composite layer of 410a, 410b and a lower portion of the insulating film 407, which is in contact with top surfaces of 410a and 410b, that does not cover the gate electrode layers 401a and 401b are in contact with each other at the leftmost part of Fig. 6 of Yamazaki where the oxide insulating film 435 and the insulating film 407 are in contact with each other. 
Yamazaki differs from the claimed invention by not showing that the source electrode comprises first and second electrodes, wherein the second electrode is over 
Kato et al. disclose a transistor (upper transistor in Fig. 16) comprising a source electrode (142a or 142b in Fig. 16 and also in Fig. 17D) comprises first and second electrodes (bottommost sublayer and another sublayer) (col. 42, lines 6-33, especially lines 25-26), wherein the second electrode is over and overlapping with the first electrode, an end portion of the first electrode (bottommost sublayer of 142a or 142b) extends beyond an end portion of the second electrode (another sublayer of 142a or 142b), because (a) the sidewall of the source electrode 142a/142b is sloped, and (b) therefore, the bottommost sublayer of the source electrode extends beyond the second electrode.
Since both Yamazaki and Kato et al. teach a transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the source electrode can comprise first and second electrodes as disclosed by Kato et al., wherein the second electrode is over and overlapping with the first electrode, an end portion of the first electrode extends beyond an end portion of the second electrode, because (a) a source and a drain electrode for a ZnO-based thin film transistor commonly comprises a plurality of sublayers or first and second electrode since the multilayer structure of the source and drain electrode allows forming a source and a drain electrode that is compatible with the oxide semiconductor channel layer In re Leshin, 125 USPQ 416.
In this case, the fourth insulating layer of Yamazaki (composite layer of 410a, 410b and lower portion of insulating film 407, which is in contact with top surfaces of 410a and 410b, that does not cover gate electrode layers 401a and 401b) is in contact with a portion of a top surface of the first electrode of Kato et al. since (i) the composite layer of 410a, 410b and the lower portion of the insulating film 407 of Yamazaki is in contact with the edge of the top surface and side surface of the source/drain electrode 405a/405b on left hand side or right hand side, and therefore, the fourth insulating layer would be in contact with a portion of a top surface of the first electrode, which corresponds to a left hand side or right hand side edge of the top surface the bottommost sublayer of 142a or 142b of Kato et al., on left hand or right hand side in Yamazaki in view of Kato et al., while the fourth insulating layer is not in contact with a side surface of the first electrode in the middle portion of the transistor in a region overlapping with the second oxide semiconductor layer or a region around the top gate electrode 401a/401b, or a side surface of the first electrode into or out of page direction.

Please see above for explanations of the corresponding limitations.
Regarding claim 21, Yamazaki discloses a transistor (upper level transistor in Fig. 6) comprising a gate electrode (491) (lines 1-2 of [0114]), a source electrode (405a or 405b) ([0094]), and a drain electrode (405b or 405a), a first insulating layer (434) ([0088]), a second insulating layer (435) ([0092]), a third insulating layer (437) (lines 1-2 of [0106]), a fourth insulating layer (composite layer of 410a and 410b or composite layer of 410a, 410b and lower portion of insulating film 407, which is in contact with top surfaces of 410a and 410b, that does not cover gate electrode layers 401a and 401b) ([0111]), and a fifth insulating layer (402) ([0097]), and a first oxide semiconductor layer (403a) ([0108]) and a second oxide semiconductor layer (403b), wherein, in a cross-sectional view in a channel length direction of the transistor, the first insulating layer is over and overlapping with the gate electrode, the second insulating layer is over (a portion of) and overlapping with the first insulating layer (434), because the second insulating layer 435 is disposed over the horizontal bottom portion and the slanted sidewall portions of the first insulating layer 434, the third insulating layer is over and overlapping with the second insulating layer (435), the first oxide semiconductor layer is lower portion of insulating film 407, which is in contact with top surfaces of 410a and 410b, that does not cover gate electrode layers 401a and 401b) comprises a region over and overlapping the second oxide semiconductor layer (403b), and the fifth insulating layer (402) is over (portions of) the fourth insulating layer and in contact with the second oxide semiconductor layer.
Yamazaki differs from the claimed invention by not showing that the source electrode comprises first and second electrodes, wherein the second electrode is over and overlapping with the first electrode, an end portion of the first electrode extends beyond an end portion of the second electrode, the fourth insulating layer is in contact with a portion of a top surface of the first electrode, and is not in contact with a side surface of the first electrode in a region overlapping with the second oxide semiconductor layer.

Since both Yamazaki and Kato et al. teach a transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the source electrode can comprise first and second electrodes as disclosed by Kato et al., wherein the second electrode is over and overlapping with the first electrode, an end portion of the first electrode extends beyond an end portion of the second electrode, because (a) a source and a drain electrode for a ZnO-based thin film transistor commonly comprises a plurality of sublayers or first and second electrode since the multilayer structure of the source and drain electrode allows forming a source and a drain electrode that is compatible with the oxide semiconductor channel layer material as well as having a good conductivity for electrical contact to the outside world, (b) this multilayer structure of the source and drain electrode can simplify the manufacturing process and reduce manufacturing cost by employing a low cost material for the sublayer(s) of the source and drain electrode that is/are not in contact with the oxide semiconductor channel layer, (c) the multilayer structure of the source and drain electrode can also be employed to optimize the transparency or opacity of the source In re Leshin, 125 USPQ 416.
In this case, the fourth insulating layer of Yamazaki (composite layer of 410a, 410b and lower portion of insulating film 407, which is in contact with top surfaces of 410a and 410b, that does not cover gate electrode layers 401a and 401b) is in contact with a portion of a top surface of the first electrode of Kato et al. since (i) the composite layer of 410a, 410b and the lower portion of the insulating film 407 of Yamazaki is in contact with the edge of the top surface and side surface of the source/drain electrode 405a/405b on left hand side or right hand side, and therefore, the fourth insulating layer would be in contact with a portion of a top surface of the first electrode, which corresponds to a left hand side or right hand side edge of the top surface the bottommost sublayer of 142a or 142b of Kato et al., on left hand or right hand side in Yamazaki in view of Kato et al., while the fourth insulating layer is not in contact with a side surface of the first electrode in the middle portion of the transistor in a region overlapping with the second oxide semiconductor layer or in a region around the top gate electrode 401a/401b, or a side surface into or out of page direction.
Regarding claims 22, 25, 28 and 29, Yamazaki further discloses that the first insulating layer (434) (lines 7-10 of [0088]) comprises silicon and nitrogen (silicon nitride) (claim 22), each of the first to third insulating layers (434, 435 and 437, respectively) is configured to serve as a gate insulating layer (claim 25), the first oxide semiconductor layer (403a) comprises indium and zinc ([0108]), because InGaZnO comprises indium and zinc as well as gallium and oxygen (claim 28), and the second 

Claim 3, 4, 6, 7, 23, 24, 26 and 27 are rejected under 35 U.S.C. 103 as obvious over Yamazaki (US 2013/0285046) in view of Kato et al. (US 8,432,187) as applied to claims 1 and 21 above, and further in view of Yamazaki (US 2013/0270563)  The teachings of Yamazaki in view of Kato et al. are discussed above.
Regarding claims 3, 4, 23 and 24, Yamazaki (US ‘046) in view of Kato et al. differ from the claimed invention by not showing that the second insulating layer comprises aluminum and oxygen (claims 3 and 33), and the fifth insulating layer comprises aluminum and oxygen (claims 4 and 24).
Yamazaki (US ‘046) further discloses that the second insulating layer (435) is formed of an oxide insulating film ([0092]), and the fifth insulating layer (402) is formed of an oxide insulating film ([0097]).
Further, Yamazaki (US ‘563) discloses a transistor (Fig. 2E) comprising a second insulating layer (hatched layer formed from 484 in Fig. 2B) comprising aluminum and oxygen as well as gallium oxide (lines 1-4 of [0148]), and a fifth insulating layer (402) comprising aluminum and oxygen as well as gallium oxide (lines 1-3 of [0181]).
Since both Yamazaki and Yamazaki teach a transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second insulating film 435 and the fifth insulating film 402 disclosed by Yamazaki (US ‘046) can each comprise aluminum and oxygen as disclosed by Yamazaki (US ‘563), because (a) aluminum oxide was a well-known oxide insulating film material in forming a thin film transistor as disclosed by Yamazaki (US ‘563) due to In re Leshin, 125 USPQ 416.
Regarding claims 6, 7, 26 and 27, Yamazaki (US ‘046) in view of Kato et al. differ from the claimed invention by not showing that the source electrode comprises copper (claims 6 and 26), and the drain electrode comprises copper (claims 7 and 27).
Yamazaki (US ‘563) discloses a transistor (Fig. 2E) comprising a source and a drain electrode (405a and 405b) comprising copper (lines 1-3 of [0177]).
Since both Yamazaki and Yamazaki teach a transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the source electrode and the drain electrode disclosed by Yamazaki (US ‘046) can comprise copper as disclosed by Yamazaki (US ‘563), because (a) copper was a well-known source and drain electrode material in forming a thin film transistor as disclosed by Yamazaki (US ‘563) due to its superior characteristics such as a low cost and a high conductivity, and ease of manufacturing process, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
a portion of a top surface of the first electrode”, not a configuration where a horizontal bottom surface of the fourth insulating layer is in contact with a horizontal top surface of the first electrode as Applicant may have intended to claim in view of the annotated drawing of Fig. 17A of current application on page 7 of the REMARKS.  (3) The Examiner already hinted at such an issue by stating that “the fourth insulating layer would be in contact with a portion of a top surface of the first electrode, which corresponds to a left hand side or right hand side edge of the top surface the bottommost sublayer of 142a or 142b of Kato et al., on left hand or right hand side in Yamazaki in view of Kato et al.” in the Final Office Action.  (4) In other words, the claimed “a portion of a top surface of the first electrode” can refer to an edge portion of the top surface of the first electrode rather than a horizontal top portion of the top surface of the first electrode.  (5) Applicant can imagine that the edge portion of the top surface of the first electrode in Kato et al. Applicants annotated on page 9 of the REMARKS would be in contact with the fourth insulating layer, which is the composite layer of 410a and 410b or composite layer of 410a, 410b and lower portion of insulating film 407, which is in contact with top surfaces of 410a and 410b, that does not cover gate electrode layers 401a and 401b in Yamazaki et al., Applicants annotated on page 9 of the REMARKS.  (6) Therefore, Applicant may consider claiming that a horizontal bottom surface of the fourth insulating layer is in contact with a horizontal top surface of the first electrode as indicated by the annotated drawing of Fig. 17A of current application on page 7 of the REMARKS to easily overcome the prior art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

March 22, 2021